

116 HR 7694 IH: Abuse of the Pardon Prevention Act
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7694IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Schiff (for himself and Mr. Nadler) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide increased Congressional oversight of certain pardons, to clarify the applicability of bribery prohibitions to pardons and commutations, and for other purposes.1.Short titleThis Act may be cited as the Abuse of the Pardon Prevention Act.2.Congressional oversight relating to certain pardons(a)Submission of informationIn the event that the President grants an individual a pardon for a covered offense, not later than 30 days after the date of such pardon—(1)the Attorney General shall submit to the chairmen and ranking members of the appropriate congressional committees—(A)all materials obtained or prepared by the prosecution team, including the Attorney General and any United States Attorney, and all materials obtained or prepared by any investigative agency of the United States government, relating to the offense for which the individual was so pardoned; and(B)all materials obtained or produced by the Department of Justice in relation to the pardon; and(2)the President shall submit to the chairmen and ranking members of the appropriate congressional committees all materials obtained or produced within the Executive Office of the President in relation to the pardon.(b)Treatment of informationRule 6(e) of the Federal Rules of Criminal Procedure may not be construed to prohibit the disclosure of information required by subsection (a) of this section.(c)DefinitionsIn this section:(1)The term appropriate congressional committees means—(A)the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate; and(B)if an investigation relates to intelligence or counterintelligence matters, the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.(2)The term covered offense means—(A)an offense against the United States that arises from an investigation in which the President, or a relative of the President, is a target, subject, or witness;(B)an offense under section 192 of title 2, United States Code; or(C)an offense under section 1001, 1505, 1512, or 1621 of title 18, United States Code, provided that the offense occurred in relation to a Congressional proceeding or investigation.(3)The term pardon includes a commutation of sentence.(4)The term relative has the meaning given that term in section 3110(a) of title 5, United States Code.3.Bribery in connection with pardons and commutationsSection 201 of title 18, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , including the President and the Vice President of the United States, after or an officer or employee or person; and (B)in paragraph (3), by inserting before the period at the end the following: , including any pardon, commutation, or reprieve, or offer any such pardon, commutation, or reprieve; and(2)in subsection (b)(3), by inserting (including, for purposes of this paragraph, any pardon, commutation, or reprieve, or offer any such pardon, commutation, or reprieve) after corruptly gives, offers, or promises anything of value. 